

114 S641 IS: Military Reserve Small Business Jobs Act of 2015
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 641IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mr. Peters (for himself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to extend the employer wage credit for activated
 military reservists.1.Short titleThis Act may be cited as the Military Reserve Small Business Jobs Act of 2015.2.Extension of employer wage credit for activated military reservists(a)In generalSection 45P(f) of the Internal Revenue Code of 1986 is amended by striking December 31, 2014 and inserting December 31, 2019.(b)Effective dateThe amendment made by this section shall apply to payments made after December 31, 2014.